Lobe, C. J.
As to your second ground, we have no doubt, if the affidavit set forth that he was the acting cashier, he would be the proper officer to make the affidavit.
But as to the first objection, we think it is fatal. This is a mandatory provision ; and the Court has held that what is mandatory in that statute must be strictly complied with; and it must appear on the face of the affidavit that somebody swears that the amount is justly and truly due. The Court have held again and again that they could not supply an affidavit by intendment. They have never permitted an affidavit to be amended.